Exhibit 10.1 EXPLANATORY NOTE: “***” INDICATES THE PORTION OF THIS EXHIBIT THAT HAS BEEN OMITTED AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. HHSC Contract No. 529-06-0280-00014-T Version 1.19 Part 1: Parties to the Contract: This Contract Amendment (the “Amendment”) is between the Texas Health and Human Services Commission (HHSC), an administrative agency within the executive department of the State of Texas, having its principal office at 4900 North Lamar Boulevard, Austin, Texas 78751, and Superior HealthPlan, Inc. (HMO) a corporation organized under the laws of the State of Texas, having its principal place of business at: 2100 South IH-35, Suite 202, Austin, Texas 78704.HHSC and HMO may be referred to in this Amendment individually as a “Party” and collectively as the “Parties.” The Parties hereby agree to amend their original contract, HHSC contract number 529-06-0280-00014 (the “Contract”) as set forth herein.The Parties agree that the terms of the Contract will remain in effect and continue to govern except to the extent modified in this Amendment. This Amendment is executed by the Parties in accordance with the authority granted in Attachment A to the HHSC Managed Care Contract document, “HHSC Uniform Managed Care Contract Terms & Conditions,” Article 8, “Amendments and Modifications.” Part 2: Effective Date of Amendment: Part 3: Contract Expiration Date Part 4: Operational Start Date: September1, 2011 August 31, 2013 STAR and CHIP HMOs:September 1, 2006 STAR+PLUS HMOs:February 1, 2007 CHIP Perinatal HMOs:January 1, 2007 Part 5: Project Managers: HHSC: Scott Schalchlin Director, Health Plan Operations 11209 Metric Boulevard, Building H Austin, Texas 78758 Phone: 512-491-1866 Fax: 512-491-1969 HMO: Susan Erickson Director of Contract Management 2100 South IH-35, Suite 202 Austin, Texas 78704 Phone: 512-692-1465 Fax: 512-692-1474 E-mail: serickson@centene.com Part 6: Deliver Legal Notices to: HHSC: General Counsel 4900 North Lamar Boulevard, 4th Floor Austin, Texas 78751 Fax: 512-424-6586 HMO: Superior HealthPlan 2100 South IH-35, Suite 202 Austin, Texas 78704 Fax: 512-692-1435 Part 7: HMO Programs and Service Areas: This Contract applies to the following HHSC HMO Programs and Service Areas (check all that apply). All references in the Contract Attachments to HMO Programs or Service Areas that are not checked are superfluous and do not apply to the HMO. þ Medicaid STAR HMO Program Service Areas: þ Bexar þ Lubbock o Dallas þ Nueces þ El Paso o Tarrant o Harris þ Travis o Jefferson See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for listing of counties included within the STAR Service Areas. þ Medicaid STAR+PLUS HMO Program Service Areas: þ Bexar þ Nueces o Harris o Travis o Jefferson See Attachment B-6.1, “Map of Counties with STAR+PLUS HMO Program Service Areas,” for listing of counties included within the STAR+PLUS Service Areas. þ CHIP HMO Program Core Service Areas: þ Bexar þ Lubbock o Dallas þ Nueces þ El Paso o Tarrant o Harris þ Travis Optional Service Areas: þBexar þ Lubbock þ El Paso þ Nueces o Harris þ Travis See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for listing of counties included within the CHIP Core Service Areas and CHIP Optional Service Areas. þ CHIP Perinatal Program Core Service Areas: þ Bexar þ Lubbock o Dallas þ Nueces þ El Paso o Tarrant o Harris þ Travis Optional Service Areas: þ Bexar þ Lubbock þ El Paso þ Nueces o Harris þ Travis See Attachment B-6.2, “Map of Counties with CHIP Perinatal HMO Program Service Areas,” for a list of counties included within the CHIP Perinatal Service Areas. Part 8: Payment Part 8 of the HHSC Managed Care Contract document, “Payment,” is modified to add the capitation rates for Rate Period 6. þ Medicaid STAR HMO Program Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and Conditions,” Article 10, for a description of the Capitation Rate-setting methodology and the Capitation Payment requirements for the STAR Program. The following Rate Cells and Capitation Rates will apply to Rate Period 6: Service Area: BEXAR Rate Cell Rate Period 6 Capitation Rates 1 TANF Child >12 months $ *** 2 TANF child ≤ 12 months $ *** 3 TANF Adult $ *** 4 Pregnant Woman $ *** 5 Newborn ≤ 12 months $ *** 6 Expansion Child > 12 months $ *** 7 Expansion child ≤ 12 months $ *** 8 Federal Mandate child $ *** 9 Delivery Supplemental Payment $ *** Service Area: EL PASO Rate Cell Rate Period 6 Capitation Rates 1 TANF Child > 12 months $ *** 2 TANF child ≤ 12 months $ *** 3 TANF Adult $ *** 4 Pregnant Woman $ *** 5 Newborn ≤ 12 months $ *** 6 Expansion Child > 12 months $ *** 7 Expansion child ≤ 12 months $ *** 8 Federal Mandate child $ *** 9 Delivery Supplemental Payment $ *** Service Area: LUBBOCK Rate Cell Rate Period 6 Capitation Rates 1 TANF Child > 12 months $ *** 2 TANF child ≤ 12 months $ *** 3 TANF Adult $ *** 4 Pregnant Woman $ *** 5 Newborn ≤ 12 months $ *** 6 Expansion Child > 12 months $ *** 7 Expansion child ≤ 12 months $ *** 8 Federal Mandate child $ *** 9 Delivery Supplemental Payment $ *** Service Area: NUECES Rate Cell Rate Period 6 Capitation Rates 1 TANF Child > 12 months $ *** 2 TANF child ≤ 12 months $ *** 3 TANF Adult $ *** 4 Pregnant Woman $ *** 5 Newborn ≤ 12 months $ *** 6 Expansion Child > 12 months $ *** 7 Expansion child ≤ 12 months $ *** 8 Federal Mandate child $ *** 9 Delivery Supplemental Payment $ *** Service Area: TRAVIS Rate Cell Rate Period 6 Capitation Rates 1 TANF Child > 12 months $ *** 2 TANF child ≤ 12 months $ *** 3 TANF Adult $ *** 4 Pregnant Woman $ *** 5 Newborn ≤ 12 months $ *** 6 Expansion Child > 12 months $ *** 7 Expansion child ≤ 12 months $ *** 8 Federal Mandate child $ *** 9 Delivery Supplemental Payment $ *** Star SSI Administrative Fee: HHSC will pay a STAR HMO a monthly Administrative Fee of $*** per SSI Beneficiary who voluntarily enrolls in the HMS in acordance with Attachment A, "HHSC Uniform Managed Care Contract Terms and Conditions," Article 10. Delivery Supplemental Payment:See Attachment A, “HHSC Uniform Managed Care Contract Terms and Conditions,” Article 10, for a description of the methodology for establishing the Delivery Supplemental Payment for the STAR Program. þ Medicaid STAR+PLUS HMO Program Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and Conditions,” Article 10, for a description of the Capitation Rate-setting methodology and the Capitation Payment requirements for the STAR+PLUS Program.The following Rate Cells and Capitation Rates will apply to Rate Period 6: STAR+PLUS Service Area: BEXAR Rate Cell Rate Period 6 Capitation Rates 1. Medicaid Only Standard Rate $ *** 2. Medicaid Only 1915(C) Nursing Facility Waiver Rate $ *** 3. Dual Eligible Standard Rate $ *** 4. Dual Eligible 1915(C) Nursing Facility Waiver Rate $ *** 5. Nursing Facility – Medicaid Only $ *** 6. Nursing Facility – Dual Eligible $ *** STAR+PLUS Service Area: NUECES Rate Cell Rate Period 6 Capitation Rates 1. Medicaid Only Standard Rate $ *** 2. Medicaid Only 1915(C) Nursing Facility Waiver Rate $ *** 3. Dual Eligible Standard Rate $ *** 4. Dual Eligible 1915(C) Nursing Facility Waiver Rate $ *** 5. Nursing Facility – Medicaid Only $ *** 6. Nursing Facility – Dual Eligible $ *** þCHIP HMO PROGRAM Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and Conditions,” Article 10, for a description of the Capitation Rate-setting methodology and the Capitation Payment requirements for the CHIP Program. The following Rate Cells and Capitation Rates will apply to Rate Period 6: Service Area: BEXAR Rate Cell Rate Period 6 Capitation Rates 1. < Age 1 $ *** 2. Ages 1 through 5 $ *** 3. Ages 6 through 14 $ *** 4. Ages15 through 18 $ *** Service Area: EL PASO Rate Cell Rate Period 6 Capitation Rates 1. < Age 1 $ *** 2. Ages 1 through 5 $ *** 3. Ages 6 through 14 $ *** 4. Ages15 through 18 $ *** Service Area: LUBBOCK Rate Cell Rate Period 6 Capitation Rates 1. < Age 1 $ *** 2. Ages 1 through 5 $ *** 3. Ages 6 through 14 $ *** 4. Ages15 through 18 $ *** Service Area: NUECES Rate Cell Rate Period 6 Capitation Rates 1. < Age 1 $ *** 2. Ages 1 through 5 $ *** 3. Ages 6 through 14 $ *** 4. Ages15 through 18 $ *** Service Area: TRAVIS Rate Cell Rate Period 6 Capitation Rates 1. < Age 1 $ *** 2. Ages 1 through 5 $ *** 3. Ages 6 through 14 $ *** 4. Ages15 through 18 $ *** Delivery Supplemental Payment:See Attachment A, “HHSC Uniform Managed Care Contract Terms and Conditions,” Article 10, for a description of the methodology for establishing the Delivery Supplemental Payment for theCHIP Program. The CHIP Delivery Supplemental Payment is $*** for all Service Areas. þCHIP Perinatal Program Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and Conditions,” Article 10, for a description of the Capitation Rate-setting methodology and the Capitation Payment requirements for the CHIP Perinatal Program. Service Area: BEXAR Rate Cell Rate Period 6 Capitation Rates 1. Perinate Newborn 0% to 185% $ *** 2. Perinate Newborn Above 185% to 200% $ *** 3. Perinate 0% to 185% $ *** 4. Perinate Above 185% to 200% $ *** Service Area: EL PASO Rate Cell Rate Period 6 Capitation Rates 1. Perinate Newborn 0% to 185% $ *** 2. Perinate Newborn Above 185% to 200% $ *** 3. Perinate 0% to 185% $ *** 4. Perinate Above 185% to 200% $ *** Service Area: LUBBOCK Rate Cell Rate Period 6 Capitation Rates 1. Perinate Newborn 0% to 185% $ *** 2. Perinate Newborn Above 185% to 200% $ *** 3. Perinate 0% to 185% $ *** 4. Perinate Above 185% to 200% $ *** Service Area: NUECES Rate Cell Rate Period 6 Capitation Rates 1. Perinate Newborn 0% to 185% $ *** 2. Perinate Newborn Above 185% to 200% $ *** 3. Perinate 0% to 185% $ *** 4. Perinate Above 185% to 200% $ *** Service Area: TRAVIS Rate Cell Rate Period 6 Capitation Rates 1. Perinate Newborn 0% to 185% $ *** 2. Perinate Newborn Above 185% to 200% $ *** 3. Perinate 0% to 185% $ *** 4. Perinate Above 185% to 200% $ *** Delivery Supplemental Payment:See Attachment A, “HHSC Uniform Managed Care Contract Terms and Conditions,” Article 10, for a description of the methodology for establishing the Delivery Supplemental Payment for theCHIP Perinatal Program. The CHIP PerinatalDelivery Supplemental Payment is $*** for Perinates between 186% and 200% of the Federal Poverty Level for all Service Areas. Part 9: Contract Attachments: Modifications to Part 9 of the HHSC Managed Care Contract document, “Contract Attachments,” are italicized below: A: HHSC Uniform Managed Care Contract Terms & Conditions - Version 1.18 is replaced with Version 1.19 B: Scope of Work/Performance Measures – Version 1.18 is replaced with Version 1.19 for all attachments, except if noted. B-1: HHSC RFP 529-04-272, Sections 6-9 B-2: Covered Services B-2.1 STAR+PLUS Covered Services B-2.2 CHIP Perinatal Program Covered Services B-3: Value-added Services B-3.1 STAR+PLUS Value-added Services B-3.2 CHIP Perinatal Program Value-added Services B-4: Performance Improvement Goals B-4.1 SFY 2008 Performance Improvement Goals B-5: Deliverables/Liquidated Damages Matrix B-6: Map of Counties with STAR and CHIP HMO Program Service Areas B-6.1 STAR+PLUS Service Areas B-6.2 CHIP Perinatal Program Service Areas B-7: STAR+PLUS Attendant Care Enhanced Payment Methodology C: HMO’s Proposal and Related Documents C-1: HMO’s Proposal C-2: HMO Supplemental Responses C-3: Agreed Modifications to HMO’s Proposal Part 10: Special Provision for Nueces Service Area Attachment A, Section 10.04 is amended to include sub-part (b) as follows: (b) In addition to the reasons set forth in Section 10.04(a), the Parties expressly understand and agree that HHSC may, at any time, unilaterally adjust the Rate Period 2 STAR Program Capitation Rates for the Nueces Service Area. HHSC is entitled to unilaterally adjust such rates, prospectively and/or retrospectively, if it determines that: (1) the cumulative Rate Period 2 Encounter Data for all HMOs in the Nueces Service Area does not support the Capitation Rates; or (2) economic factors in the Nueces Service Area significantly and measurably impact providers or the delivery of Covered Services to Members. For adjustments made pursuant to this Section 10.04(b), HHSC will provide written notice at least ten (10) Business Days before: (1) the effective date of a prospective adjustment; (2) offsetting Capitation Payments to recover retrospective adjustments. Any adjustments to the Rate Period 2 Capitation Rates must meet the actuarial soundness requirements of Attachment A, Section 10.03, “Certification of Capitation Rates.” Part 11:Signatures: The Parties have executed this Contract Amendment in their capacities as stated below with authority to bind their organizations on the dates set forth by their signatures.By signing this Amendment, the Parties expressly understand and agree that this Amendment is hereby made part of the Contract as though it were set out word for word in the Contract. Texas Health and Human Services Commission /s/ Charles E. Bell, M.D. Charles E. Bell, M.D. Deputy Executive Commissioner for Health Services Date: 8/9/11 Superior HealthPlan, Inc. /s/ Thomas Wise By:Thomas Wise Title: President and CEO Date: 7/27/11 Responsible Office: HHSC Office of General Counsel (OGC) Subject: Attachment A HHSC Uniform Managed Care Contract Terms & Conditions Version 1.19 Texas Health & Human Services Commission Uniform Managed Care Contract Terms & Conditions Version 1.19 DOCUMENT HISTORY LOG STATUS1 DOCUMENT REVISION2 EFFECTIVE DATE DESCRIPTION3 Baseline n/a Initial version of the Uniform Managed Care Contract Terms & Conditions Revision June 30, 2006 Revised version of the Uniform Managed Care Contract Terms & Conditions that includes provisions applicable to MCOs participating in the STAR+PLUS Program. Article 2, “Definitions,” is amended to add or modify the following definitions:1915(c) Nursing Facility Waiver; Community-based Long Term Care Services; Court-ordered Commitment; Default Enrollment; Dual Eligibles; Eligibles; Functionally Necessary Covered Services; HHSC Administrative Services Contractor; HHSC HMO Programs or HMO Programs; Medicaid HMOs; Medical Assistance Only; Member; Minimum Data Set For Home Care (MSD-HC); Nursing Facility Cost Ceiling; Nursing Facility Level of Care; Outpatient Hospital Service; Qualified and Disabled Working Individual (QDWI); Qualified Medicare Beneficiary; Service Coordination; Service Coordinator; Specified Low-income Medicare Beneficiary (SMBL); STAR+PLUS or STAR+PLUS Program; STAR+PLUS HMO; Supplemental Security Income (SSI). Article 4, “Contract Administration and Management,” is amended to add Sections 4.02(a)(12) and 4.04.1, relating to the STAR+PLUS Service Coordinator. Article 8, “Amendments and Modifications,” Section 8.06 is amended to clarify that CMS must approve all amendments to STAR and STAR+PLUS HMO contracts. Article 10, “Terms and Conditions of Payment,” Section 10.05.1 is added to include the Capitation Rate structure provisions relating to STAR+PLUS. Section 10.11 is modified to apply only to STAR and CHIP.Section 10.11.1 is added to include the Experience Rebate provisions relating to STAR+PLUS. Revision September 1, 2006 Revised version of the Uniform Managed Care Contract Terms & Conditions that includes provisions applicable to MCOs participating in the STAR and CHIP Programs. Section 4.04(a) is amended to change the reference from “Texas Board of Medical Examiners” to “Texas Medical Board”. Article 5 is amended to clarify the following sections: 5.02(e)(5), regarding disenrollment of Members; 5.02(i), regarding disenrollment of foster care children; and 5.04(b), regarding CHIP eligibility and enrollment for babies of CHIP Members STATUS1 DOCUMENT REVISION2 EFFECTIVE DATE DESCRIPTION3 Article 10 is amended to clarify the following sections: 10.01(d), regarding the fixed monthly Capitation Rate components; 10.10(c), regarding updating the state system for Members who become eligible for SSI.Section 10.17 is added regarding recoupment for federal disallowance. Article 17 is amended to clarify the following section: 17.01, naming HHSC as an additional insured. Revision September 1, 2006 Article 2 is amended to modify and add the following definitions to include the CHIP Perinatal Program- Appeal, CHIP Perinatal Program, CHIP Perinatal HMO, CHIP Perinate, CHIP Perinate Newborn, Covered Services, Complaint, Delivery Supplemental Payment, Eligibles, Experience Rebate, HHSC Administrative Services Contractor, Major Population Group, Member, Optional Service Area, and Service Management. Article 5 is amended to add the following sections: 5.04.1 CHIP Perinatal eligibility and enrollment; 5.05(c) CHIP Perinatal HMOs. Article 10 is amended to apply to the CHIP Perinatal Program. Section 10.06(a) is amended to add the Capitation Rates Structure for CHIP Perinates and CHIP Perinate Newborns.Section 10.06(e) is added to include a description of the rate-setting methodology for the CHIP Perinatal Program. 10.09(b) is modified to include CHIP Perinatal Program; Section 10.11 is amended to add the CHIP Perinatal Program to the STAR and CHIP Experience Rebate.Section 10.12(c) amended to clarify cost sharing for the CHIP Perinatal Program. Revision September, 1 2006 Contract amendment did not revise Attachment A HHSC Uniform Managed Care Terms and Conditions Revision January 1, 2007 Revised version of the Uniform Managed Care Contract Terms & Conditions that includes provisions applicable to MCOs participating in the STAR, STAR+PLUS, CHIP, and CHIP Perinatal Programs. Section 5.04(a) is amended to clarify the period of CHIP continuous coverage. Section 5.04.1 is amended to clarify the process for a CHIP Perinatal Newborn to move into CHIP at the end of the 12­month CHIP Perinatal Program eligibility. Section 5.08 is added to include STAR+PLUS special default language. Section 10.06.1 is amended to correct the FPL percentages for CHIP Perinates and CHIP Perinate Newborns. Section 17.01 is amended to clarify the insurance requirements for the HMOs and Network Providers and to remove the insurance requirements for Subcontractors. STATUS1 DOCUMENT REVISION2 EFFECTIVE DATE DESCRIPTION3 Section 17.02(b) is added to clarify that a separate Performance Bond is not needed for the CHIP Perinatal Program. Revision February 1, 2007 Contract amendment did not revise Attachment A HHSC Uniform Managed Care Terms and Conditions Revision July 1, 2007 Article 2 is modified to correct and align definition for “Clean Claim” with the UMCM. Section 4.08(c) is modified to add a cross-reference to new Attachment B-1, Section 8.1.1.2. Section 5.05(a), Medicaid HMOs, is amended to clarify provisions regarding enrollment into Medicaid Managed Care from Medicaid Fee-for-Service while in the hospital, changing HMOs while in the hospital, and addressing which HMO is responsible for professional and hospital charges during the hospital stay. New Section 10.05.1 (c) is added to clarify capitation payments (delays in payment and levels of capitation) for Members certified to receive STAR+PLUS Waiver Services. Section 10.06.1 is modified to include the CHIP Perinatal pass through for delivery physician services for women under 185% FPL. Section 10.11 is modified to include treatment of the new Incentives and Disincentives (within the Experience Rebate determination);additionally, several clarifications are added with respect to the continuing accrual of any unpaid interest, etc. Section 10.11.1 is modified to include treatment of the new Incentives and Disincentives (within the Experience Rebate determination); additionally, several clarifications are added with respect to the continuing accrual of any unpaid interest, etc. Revision September 1, 2007 Article 2 is modified to add definitions for Migrant Farmworker and FWC as a result of the Frew litigation corrective action plans. Article 2 is modified to reflect legislative changes required by SB 10 to the definition for Value-added Services. New Section 5.03.1 is added to clarify the enrollment process for infants born to pregnant women in STAR+PLUS. Section 5.04 is modified to reflect legislative changes required by HB 109. Section 10.18 is added to clarify the required pass through of physician rate increases for all programs to comply with HHSC directives. STATUS1 DOCUMENT REVISION2 EFFECTIVE DATE DESCRIPTION3 Revision December 1, 2007 Section 10.11(d) is modified to increase the Experience rebate loss carry forward from 1 year to 2 years. Section 10.11(e) is modified to eliminate the plan's responsibility to submit the actuarial certification on the 90 day FSR. Section 10.11.1 (d) is modified to increase the Experience rebate loss carry forward from 1 year to 2 years. Section 10.11.1 (e) is modified to eliminate the plan's responsibility to submit the actuarial certification on the 90 day FSR. Revision March 1, 2008 Article 2 is modified to remove the word “administrative” from the definition for Allowable Expenses”. Article 2 is modified to update the definition for Affiliate. Section 4.08 is modified to provide consistency of language in sections 4.08(b)(3), and to obligate the HMOs to provide HHSC with copies of amended Subcontracts. Section 7.05 is modified to update the requirements regarding with state and federal anti-discrimination laws. Section 10.06.1 is modified to clarify the CHIP Perinatal pass through for delivery physician services for women under 185% FPL. Section 10.11 (b) is modified to change the heading in the table from Experience Rebate as a % of Revenues to Pre-tax Income as a % of Revenues Section 10.11 (c) (1) is modified to remove the word “administrative” from the title of UMCM chapter reference. Section 10.11 (e) (4) is modified to remove the word “administrative” from the title of UMCM chapter reference. Section 10.11.1 (b) is modified to establish new STAR+PLUS rebate brackets for Rate Period 2 and after. Section 10.11.1 (c) (1) is modified to remove the word “administrative” from the title of UMCM chapter reference. Revision September 1, 2008 Article 2 is modified to add definitions for Discharge and Transfer. Article 2 is modified to remove the “Pediatric and Family” qualifier from Advanced Practice Nurses in the definition for PCP. Section 5.02 is modified to clarify that only Medicaid HMOs have a limited right to request that a Member be disenrolled. Section 5.03 is modified to clarify that newborns must remain in their mother’s Medicaid HMO for at least 90 days following the date of birth, unless the mother request s a plan change. Section 5.05(a), is modified to clarify provisions regarding enrollment into Medicaid Managed Care from Medicaid Fee-for-Service while in the hospital and changing HMOs while in the hospital. Section 5.05(c) is modified to clarify the span of coverage for CHIP Perinate Newborns who are in the hospital on the effective date of disenrollment. Section 05.07.1 is added to establish a special temporary STAR default process for service areas with HMOs that did not contract with HHSC prior to September 1, 2006. Section 05.08.1 is added to establish a special temporary STAR+PLUS default process for service areas with HMOs that did not contract with HHSC prior to September 1, 2006. Section 09.06 is added to require the HMOs to notify HHSC of legal and other proceedings, and related events. Section 10.11 (e) is modified to clarify the settlement process. Section 10.11 (f) is modified to require the payment of interest on any Experience Rebate unpaid 35 days after the due date for the 90-day FSR Report. Section 10.11.1 (e) is modified to reference the process defined in Sections 10.11 (e) and (f). Section 10.11.1 (f) is deleted as part of the Section 10.11.1 (e) alignment with the process defined in Sections 10.11 (e) and (f). Section 10.11.2 is added to institute the STAR, CHIP, CHIP Perinatal, and STAR+PLUS Administrative Expense Cap. Section 10.12 (b) is modified to address federal CHIP regulations. Section 11.07 is modified to remove extraneous word. Revision March 1, 2009 Article 2 is modified to add the definitions for Bariatric Supplemental Payment and TP 13; and to clarify the definitions for Migrant Farmworker, TP 40, and TP 45. Section 5.05 is modified to add item (a)(6) to clarify movement from STAR+PLUS to STAR Health; add item (a)(7) regarding movement from STAR, STAR+PLUS, or FFS due to SSI status; clarify item (c); and add item (d) regarding effective date of SSI status. These ratifications of existing policies and processes are effective 9/1/08. Any future change to such policies or processes will require adjustments to the capitation payments. Section 5.07.1 is modified to include the Harris Expansion Service Area. Section 10.06.1(a) is modified to accurately reflect the percentage breakdown. Section 10.09(b) is modified to accurately reflect the percentage breakdown. Section 10.10(c) is modified to conform to clarifications in Section 5.05(d). Section 10.11.2 is modified to add Bariatric Supplemental Payments. Section 10.11.2(d) is modified to correct a contract reference. Section 10.19, Bariatric Supplemental Payment for STAR and STAR+PLUS HMOs is added. Revision September 1, 2009 All references to “THSteps” are changed to “Texas Health Steps” Article 2 is amended to add the definitions for Rate Period 3, and Rate Period 4. Section 5.05 is amended to clarify that Hospital facility charges for inpatient mental health Covered Services will be paid by the STAR+PLUS HMO. Section 5.09 Default Methodology for Frew Incentives and Disincentives is added. Section 7.02 is modified to add references to 1 T.A.C. Part 15, Chapter 371 and the Frew Consent Decree and Alberto N. Partial Settlement Agreements Section 10.11(a) is amended to change “Rate Year” to “Rate Period” Section 10.11(b) is amended to reflect the change in the SFY 2010 sharing tier structure for the Experience Rebate. Section 10.11(d) is amended to clarify the two year loss carry forward. Section 10.11(e) is amended to clarify the required documentation for non-scheduled payments. Section 10.11.1(a) is amended to change “Rate Year” to “Rate Period” and to clarify when the HMO must pay an Experience Rebate. Section 10.11.1(b) is amended to reflect the change in the SFY 2010 sharing tier structure for the Experience Rebate. Section 10.11.1(d) is amended to clarify the two year loss carry forward. Section 10.12 is modified to include CHIP enrollees in prohibition against liability for payment (Balance Billing). Section 12.15 is added to establish a pre-termination process. Section 17.01(a) is modified to provide clarification of required insurance coverage, including deletion of Standard Worker’s Section 17.01(b) is modified to correctly identify the type of professional liability coverage required. Section 17.01(c)(4) is modified to require that HHSC is named as loss payee of insurance coverage. Section 17.01(c)(5) is modified to require continuous coverage during Term of Contract. Section 17.01(c)(6) is modified to require notification prior to reduction in coverage and to add provision to insurance policy requiring 30-day notice prior to reduction in, cancellation, or non-renewal of, the policy. Section 17.02(a) is modified to align the performance bond requirements with insurance practices by requiring one bond per MCO with a defined term and amount and to require annual renewal of the bond. Section 17.02(c) is added to establish a process for release of previous performance bonds received by HHSC. Revision December 1, 2009
